Citation Nr: 0729295	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  06-16 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of fracture of L3 with fusion from L2 to L4, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel
REMAND

The veteran served on active duty from August 1959 to January 
1963.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

The veteran contends that the symptoms associated with his 
service connected back disorder are more severely disabling 
than reflected by the current disability evaluation.  During 
a hearing in June 2007, he testified that he had been 
prescribed powerful painkillers, and that he was told by his 
doctor to go to bed on account of incapacitating episodes of 
back pain.  Review of the record does not disclose such 
symptomatology. 

However, the veteran also testified that he received regular 
VA outpatient treatment on a monthly or bi-monthly basis at 
the Brick, New Jersey VA outpatient clinic and treatment 
every three to six months at the VA Medical Center (VAMC) in 
East Orange, New Jersey.  Treatment records from the VA East 
Orange, New Jersey dating through November 2005 have been 
associated with the claims file.  Thus, it does not appear 
that the claims folder contains his complete treatment 
records from the East Orange, New Jersey VA facility.  The 
record does not contain any records from the Brick, New 
Jersey VA facility.  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court of Appeals for Veterans Claims (Court) held 
that when VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, such documents are thus constructively part of the 
record before the Secretary and Board, even where they are 
not actually before the adjudicating body.  The claims folder 
thus indicates that relevant evidence in support of the 
veteran's claims may exist or could be obtained from a VA 
facility. See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pertinent records from the Brick, New Jersey, VA outpatient 
clinic and the East Orange VAMC should be associated with the 
claims folder.

Accordingly, the case is REMANDED for the following actions:

1. All pertinent VA clinical records 
dating from December 2005 should be 
obtained from the East Orange, New Jersey 
VAMC and associated with the claims 
folder.  

2.  Obtain the veteran's complete 
treatment records from the Brick, New 
Jersey VA outpatient clinic.

3.  Readjudicate the issue on appeal.  If 
the benefit sought is not granted, the 
appellant should be provided with a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



